Appeal Dismissed and Memorandum Opinion filed May 25, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00188-CR

                      JOHNNY RICHARDSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1624475

                          MEMORANDUM OPINION

      Under a plea-bargain agreement with the State, appellant pleaded guilty to
aggravated robbery with a deadly weapon and was sentenced to prison for forty years
on August 27, 2019. He filed a notice of appeal on April 5, 2021.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id. We lack jurisdiction because appellant’s notice of appeal was filed
more than two year after sentence was imposed.

      On April 22, 2021, we notified the parties of our intent to dismiss this appeal
unless appellant demonstrated, within twenty-one days, that the court has
jurisdiction. Appellant’s response does not demonstrate this court has jurisdiction to
entertain the appeal.

      The appeal is dismissed.



                                      PER CURIAM



Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2